Per Curiam.
Fred Glover sued to recover on C.A. Wurtele’s promissory note given to pay a balance due on an agreement between Glover and Wurtele for purchase of Glover’s shares of capital stock issued by Mid-America Express, Inc. Wurtele answered Glover’s petition, prayed for certain setoffs, and counterclaimed, seeking reformation of the agreement on the ground of mutual mistake.
Since this case is an action in equity, we review this matter de novo on the record without reference to findings of fact made by the trial court. In this case, however, our findings of fact and conclusions coincide with those of the trial court.
There are no distinctive facts or features in this case. The applicable law has long been established in Nebraska. We conclude that there is no basis for reformation of the agreement and affirm the trial court’s dismissal of Wurtele’s counterclaim. We also concluded that the evidence supports the judgment entered in favor of Glover on the promissory note. The judgment in favor of Glover is, therefore, affirmed.
This case is such that a discussion of applicable principles of law would provide no precedential value. Accordingly, we offer no discussion.
Affirmed.